Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7,13,14,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6,7, 13, 14, 19 and 20 and recite the limitation "all of the bottom lining wear detection circuits" or “each of the bottom lining wear detection circuits”.  There is insufficient antecedent bases for these limitations in the claim.  Only “a lining wear detection circuit” was ever introduced.  For purposes of examination, these limitations will all be understood to refer to “the lining wear detection circuit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia(U.S. Patent 6,148,018) in view of Dunlevy (U.S. Patent 3,401,227) .

Regarding claim 1, Garcia discloses an electric induction furnace (30) with a lining wear detection system (Abstract) comprising: a … lining (fig. 2, lining 34) having an inner boundary surface and an outer boundary surface, the inner boundary surface of the … lining forming an interior volume of the electric 5induction furnace (fig. 2, inner surface of 34 holding with interior volume holding molten metal 32); an induction coil (36) at least partially surrounding the exterior height of the replaceable lining” (fig. 2, induction coil 36, at least some of the height) ; a furnace ground circuit (Garcia, column 3 lines 40-45)  and having at a first circuit end a ground probe protruding into the interior volume of the electric induction furnace and a second circuit end terminating at an 10electrical ground connection external to the electric induction furnace (column 4 line 18-19, as further noted in FIG. 2, a conventional ground detector probe 46 is included in the system”); at least one electrically conductive wire assemblage embedded in a wire assemblage refractory disposed between the outer boundary surface of a wall of the   … lining and the induction coil (Garcia, column 3 lines 40-45, matt 10 with conductive layers 12 and 14, and electrode network 16; column 4 lines 6-14; “comprising a hot face refractory lining 34 disposed within inductive coils 36. Disposed about the coils is a grout 38 and interposed between the grout and the refractory lining 34 is a slip plane material 40. With particular reference to FIG. 4, it can be seen that the sensing mats are interposed between the slip plane material 40 and the coil grout 38.”) the at least one electrically conductive wire assemblage forming an electrically discontinuous wire assemblage boundary between the wire assemblage refractory in which the at 15least one electrically conductive wire assemblage is embedded and the … lining; and a direct current voltage source (column 4 line 25, supply of DC voltage) having a positive electric potential connected to one of the at least one the electrically conductive wire assemblage (with electrodes 18,20), and a negative electric potential connected to the electrical ground connection, a lining wear detection circuit (column 4 lines 33-35, detect leakage current and “activate failsafe”) formed between the positive electric potential connected to the one of the at least one electrically conductive wire 20assemblage, and the negative electric potential connected to the electrical ground connection (Garcia, column 4 lines 48-49, sensitive to detected ground potentials) whereby the level of a DC leakage current (column 4 line 30) in the lining wear detection circuit changes as the wall of the … lining is consumed (column 4 lines 56, for detecting “lining wear or erosion”).  
Garcia does not disclose wherein the lining is “replaceable”, nor wherein an induction coil at least partially surrounding the exterior height of the replaceable lining.
However, regarding the liner, Dunlevy teaches a “replaceable” liner (Fig. 1, replaceable liner 14).It would have been obvious to one having ordinary skill in the art at the time of the filing to provide to Garcia the teachings of Dunlevy, to have a removable and replaceable liner in order to that when it being detected within the liner that there is wear or erosion based on the sensing circuit, the liner can be replaced in order so that the crucible works the most efficiently and there is no danger of malfunction and breaking the furnace and injury. 
Regarding claim 2, Garcia in view of Dunlevy teaches all the limitations of claim 1, as above, and further teaches a furnace comprising at least one detector connected to the lining wear detection circuit for each one of the 25at least one electrically conductive wire assemblage for detecting the change in the level of DC leakage current (Garcia, at least claim 8, “ A flexible sensing mat disposed in a refractory lining of a coreless furnace for detecting penetration of a molten metal through the lining, said mat comprising” and this is connected to control panel 50 for detecting).  
Regarding claim 3, Garcia in view of Dunlevy teaches all the limitations of claim 1, and further teaches a furnace wherein the at least one electrically conductive wire assemblage (Garcia, fig. 1) comprises a plurality of spaced apart riser protective wires (sensing mats 10 with wires, elements 10 are spaced apart) joined together by a connector wire (wires 18 and 20).  
30 Regarding claim 4, Garcia and Dunlevy teach all the limitations of claim 2, as above, and further teach an induction furnace wherein the at least one electrically conductive wire assemblage comprises a continuous riser protective wire weaved around the circumference of the furnace (Garcia, figs. 1 & 2, sensing mats 10 going all around the circumference in fig. 2 but seeing that it is continuous in fig. 1).  
Regarding claim 6, Garcia and Dunlevy teach all the limitations of claim 2, as above, and further teach a furnace wherein the at 5least one detector comprises a single detector for all of the lining wear detection circuits for each one of the at least one electrically conductive wire assemblage (Garcia, Fig. 1, control panel 50) the electric induction furnace with the lining wear detection system further comprising a switching device for switchably connecting the single detector among all of the lining wear detection circuits (column 4 lines 32-37, actuate; the switch here would be for turning off the power as a failsafe, for instance).  
Regarding claim 7, Garcia and Dunlevy teach all the limitations of claim 2, as above, and further teach an induction furnace wherein the at 10least one detector comprises a separate detector for each one of the lining wear detection circuits for each one of the at least one electrically conductive wire assemblage (fig. 1, one detector for each one of the at least one wire assemblages).  

Claims 5, 8, 9, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia(U.S. Patent 6,148,018) in view of Dunlevy (U.S. Patent 3,401,227) and and further in view of Mueller (U.S. Patent Application Publication 2004/ 0114663)
Regarding claim 5, Garcia and Dunlevy teach all the limitations of claim 1, as above, but do not further teach an induction furnace wherein the at1946-094CIPDIV - 21 - least one electrically conductive wire assemblage comprises an array of electrically conductive wire assemblage surrounding the height of the replaceable lining, each one of the arrays of electrically conductive wire assemblage electrically isolated from each other. 
While in the combination above, the “array”, that is, sensing mats, are surrounding the height of the replaceable lining (Garcia, fig. 2), Garcia does not teach that each array (each of the sensing mats 10, for instance) is electrically isolated (because, of course, they are all connected.  However,  Mueller teaches that it may be to arrange several monitoring devices around the crucible (Mueller, ¶0016), and these include a separate power supply, (¶0027, figs. 1 & 3).  The advantage here would be for separate monitoring  for difference sensitivities or for different tasks (one may turn off the furnace under a circumstance while the other may simply warn the operator).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Garcia and Dunlevy with the teaching of Mueller, to include arrays that are separately isolated, in order to better monitor the furnace, and possibly have more sensitivity or different sensing or tasks with the different arrays or monitors.
Regarding claim 8, Garcia and Dunlevy teach all the limitations of claim 1, as above, but do not further teach a furnace further comprising: at least one electrically conductive bottom mesh or wire assemblage embedded in a 15castable refractory disposed below the outer boundary surface of the bottom of the replaceable lining; and a bottom lining wear direct current voltage source having a bottom lining wear positive electric potential connected to the at least one electrically conductive bottom mesh or wire assemblage and a bottom lining wear negative electric potential connected to the electrical 20ground connection, a bottom lining wear detection circuit formed between the bottom lining wear positive electric potential connected to the at least one electrically conductive mesh or wire assemblage, and the bottom lining wear negative electric potential connected to the electrical ground connection, whereby the level of a bottom lining DC leakage current in the bottom lining wear detection circuit changes as the bottom of the replaceable lining is consumed.
However, Garcia teaches that the sensing mats (“wire assemblage”) can be disposed “on both the sidewalls and bottom wall of the hearth, essentially adjacent the refractory material” (Garcia, column 4 line 17).  Included in this would be the detection and the changing of potential so that detection of leakage can be determined (Garcia, column 4 lines 41-44).  That applicant’s invention has a separate detection circuit and a separate DC power source for bottom detecting is not taught in Garcia, but rather, in Garcia, this would all be incorporated into the side-sensing mats (fig. 1; column 4 line 20; the sensing in this claim, with the electrical potentials, is substantially similar to the sensing done in claim 1, the only difference is that this is separately done on the bottom of the furnace).  Moreover, Mueller teaches that it may be “advantageous to mount a further monitoring device at the bottom in crucibles “ (Mueller, ¶0032), and these include a separate power supply, (¶0027, figs. 1 & 3). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Garcia in view of Dunlevy, to add a separate detection circuit and power source to the bottom of the furnace, because the bottom of the furnace is certainly undergoing more severe stresses than the sides of the lining, which may require more sensitivity and monitoring for leakage and malfunction that the sides of the furnace and may have different thresholds of when it would be appropriate to replace the lining.

25 Regarding claim 9, Garcia in view of Dunlevy and Mueller teach all the limitations of claim 8, as above, and further teach a furnace further comprising at least one bottom lining wear detector connected to the bottom lining wear detection circuit for each of the at least one electrically conductive bottom mesh or wire assemblage detecting the change in the level of the bottom lining DC leakage current (This is precisely the result of the combination in claim 8 above, that with the teachings of Mueller, Garcia would also teach a separate bottom detector that would detect leakage just like the side mats do now, column 4, line 20)

Regarding claim 10, Garcia in view of Dunlevy and Mueller teach all the limitations of claim 8, as above, but do not further teach, in this combination, a furnace wherein the 30at least one electrically conductive bottom mesh or wire assemblage comprises a circular electrically conductive mesh or wire assemblage.   However, once a separate bottom mat is taught (Mueller, ¶0032) to be incorporated into the furnace of Garcia in view of Dunlevy and Mueller to measure the leakage from the bottom in a separate monitoring device (Mueller, ¶0027), it would be obvious to fit the mat/assemblage according to the geometry of the bottom of the furnace, which, in the case of the Garcia, has a round or circular bottom, thus it would be obvious to have the wired mat fit the shape of the bottom of the furnace and lining and be circular.

Regarding claim 11, Garcia in view of Dunlevy and Mueller teach all the limitations of claim 8, as above, but do not further teach, in this combination, a furnace wherein the 30at least one electrically conductive bottom mesh or wire assemblage comprises a circular electrically conductive mesh or wire assemblage.   However, once a separate bottom mat is taught to be incorporated into the furnace of Garcia in view of Dunlevy and Mueller to measure the leakage from the bottom in a separate monitoring device, it would be obvious to fit the mat/assemblage according to the geometry of the bottom of the furnace, which, in the case of the Garcia, has a round or circular bottom, thus it would be obvious to have the wired mat fit the shape of the bottom of the furnace and lining and be circular.

Regarding claim 12, Garcia and Dunlevy teach all the limitations of claim 8, as above, but do not further teach an induction furnace wherein the at least one electrically conductive bottom mesh or wire assemblage comprises an array of electrically conductive bottom meshes or wire assemblages, each one of the array of electrically conductive bottom meshes or wire assemblages electrically isolated from each other.
While in the combination above, the bottom assemblage is taught, the “array”, as taught in Garcia (mats 10) are all connected. Garcia does not teach that each array (each of the sensing mats 10, for instance) is electrically isolated (because, of course, they are all connected).  However,  Mueller teaches that it may be to arrange several monitoring devices around the crucible (Mueller, ¶0016), and these include a separate power supply, (¶0027, figs. 1 & 3), similar to how he teaches the separate monitoring device for the bottom (¶0032).  Thus, in combination, it would even be obvious to have multiple, isolated assemblages just on the bottom.  The advantage here would be for separate monitoring  for difference sensitivities or for different tasks (one may turn off the furnace under a circumstance while the other may simply warn the operator).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Garcia and Dunlevy with the teaching of Mueller, to include arrays even on the bottom of the furnace that are electrically isolated, in order to better monitor the furnace, and possibly have more sensitivity or different sensing or tasks with the different arrays or monitors.
5	Regarding claim 13, Garcia and Dunlevy and Mueller teach all the limitations of claim 9, as above, but do not further teach a furnace wherein the at least one bottom lining wear detector comprises a single bottom lining wear detector for all of the bottom lining wear detection circuits for each one of the at least one electrically conductive bottom mesh or wire assemblage, the electric induction furnace with the lining wear detection system further comprising a switching device for switchably connecting the single bottom lining 10wear detector among all of the bottom lining wear detection circuits.   However, given the teaching of Mueller, already combined, teaching about a bottom detector (Mueller, ¶0032), it would be obvious to have the bottom detector be connected to a switching device (column 4 lines 32-37, actuate; the switch here would be for turning off the power as a failsafe, for instance) for switchably connecting the lining circuits together so that the device may be responsive to changes in the condition of the furnace. (See §112b rejection above) 

Regarding claim 14,  Garcia and Dunlevy and Mueller teach all the limitations of claim 9, as above, and further teach a furnace wherein the at least one bottom lining wear detector comprises a separate bottom lining wear detector for each one of the bottom lining wear detection circuits for each one of the at least one electrically conductive bottom mesh or wire assemblage (This is noted in the combination above, in the rejection of claim 8, where Mueller teaches both bottom detector, and he teaches that all these detectors are separate from each other, Mueller, ¶¶0027, 0032).

Claims 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia(U.S. Patent 6,148,018) in view of Dunlevy (U.S. Patent 3,401,227) and further in view of Mueller (U.S. Patent Application Publication 2004/ 0114663) and (teaching reference) Chinafirebrick (retrieved from www.chinafirebrick.com/23Coil-Grout.html on 5/4/2022, via Wayback machine ;Year:2015; attached).

15Regarding claim 15, Garcia discloses electric induction furnace with a lining wear detection system (Abstract)  comprising: a … lining (Garcia, fig. 2, lining 34)  having an inner boundary surface and an outer boundary surface, the inner boundary surface of the … lining forming an interior volume of the electric induction furnace (fig. 2, inner surface of 34 holding with interior volume holding molten metal 32); an induction coil (fig. 2, inductive coils 36 going around furnace) at least partially surrounding an exterior height (some height, at least) of the electric induction 20furnace in which the … lining is disposed, … ; a furnace ground circuit having at a first circuit end at a ground probe  protruding into the interior volume of the electric induction furnace and a second circuit end terminating at an electrical ground connection external to the electric induction furnace (column 4 line 18-19, as further noted in FIG. 2, a conventional ground detector probe 46 is included in the system”);  25at least one electrically conductive wire assemblage (10 fig. 2) embedded in a castable refractory (40) disposed between the outer boundary surface of a wall of the replaceable lining and the coil refractory lining,…;  30a direct current voltage source (column 4 line 25, supply of DC voltage) having a positive electric potential connected to one of the at least one the electrically conductive wire assemblage, and a negative electric potential connected to the electrical ground connection (probe), a lining wear detection circuit (fig. 1) formed between the positive electric potential connected to the one of the at least one electrically conductive wire assemblage (fig.1, element 10), and the negative electric potential connected to the electrical ground connection,1946-094CIPDIV - 23 - whereby a wall lining level of a wall lining DC leakage current in the lining wear detection circuit changes as the wall of the replaceable lining is consumed (Garcia, column 4 lines 33-35, detect leakage current and “activate failsafe”; Garcia, column 4 lines 48-49, sensitive to detected ground potentials; column 4 line 30; column 4 lines 56, for detecting “lining wear or erosion”; “leakage current rises” until failsafe is tripped)).

Garcia, though, does not teach that the lining is “replaceable” nor wherein the induction coil [is] disposed within a coil refractory lining (Garcia has it within a grout 38)  nor wherein “the at least one electrically conductive wire assemblage forming an electrically discontinuous wire assemblage boundary between the castable refractory in which the at least one electrically conductive wire assemblage is embedded and the replaceable lining” nor 
a bottom lining wear detection circuit formed between the bottom lining wear positive electric potential connected to the one of the at least one electrically conductive bottom mesh or wire assemblage, and the bottom lining wear negative electric potential connected to the electrical ground connection, whereby a bottom lining level of a bottom lining DC leakage 15current in the bottom lining wear detection circuit changes as the bottom of the replaceable lining is consumed”, nor 
at least one electrically conductive bottom mesh or wire assemblage embedded in a castable refractory disposed below the outer boundary surface of a bottom of the replaceable 5lining, the at least one electrically conductive bottom mesh or wire assemblage forming an electrically discontinuous mesh or wire assemblage boundary below the castable refractory in which the at least one electrically conductive bottom mesh or wire assemblage is embedded; and a bottom lining wear direct current voltage source having a bottom lining wear positive electric potential connected to one of the at least one electrically conductive bottom mesh or wire 10assemblage and a bottom lining wear negative electric potential connected to the electrical ground connection,”
Regarding the “replaceable” liner, However, regarding the liner, Dunlevy teaches a “replaceable” liner (Fig. 1, replaceable liner 14).It would have been obvious to one having ordinary skill in the art at the time of the filing to provide to Garcia the teachings of Dunlevy, to have a removable and replaceable liner in order to that when it being detected within the liner that there is wear or erosion based on the sensing circuit, the liner can be replaced in order so that the crucible works the most efficiently and there is no danger of malfunction and breaking the furnace and injury. 
Regarding the inductive coils being embedded in a refractory, Garcia only discloses that they are in some sort of grout material (Garcia, 38).  Often, grout material that surrounds induction coils is a refractory material (Chinafirebrick), and Mueller teaches this explicitly to have refractory material (12) surround his coils (14).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Garcia with the teachings of Mueller, to have the coils embedded in refractory material, to better keep stable and protect the coils from wear in the usage of the furnace.
Regarding the bottom lining detection circuit and the bottom mesh/assembly which Garcia does not teach, Garcia does teach that the sensing mats (“wire assemblage”) can be disposed “on both the sidewalls and bottom wall of the hearth, essentially adjacent the refractory material” (Garcia, column 4 line 17).  Included in this would be the detection and the changing of potential so that detection of leakage can be determined (Garcia, column 4 lines 41-44).  That applicant’s invention has a separate detection circuit and a separate DC power source for bottom detecting is not taught in Garcia, but rather, in Garcia, this would all be incorporated into the side-sensing mats (fig. 1; column 4 line 20; the sensing in this claim, with the electrical potentials, is substantially similar to the sensing done in claim 1, the only difference is that this is separately done on the bottom of the furnace).  Moreover, Mueller further teaches that it may be “advantageous to mount a further monitoring device at the bottom in crucibles “ (Mueller, ¶0032), and these include a separate power supply, (¶0027, figs. 1 & 3). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Garcia in view of Dunlevy, to add a separate detection circuit and power source to the bottom of the furnace, because the bottom of the furnace is certainly undergoing more severe stresses than the sides of the lining, which may require more sensitivity and monitoring for leakage and malfunction that the sides of the furnace and may have different thresholds of when it would be appropriate to replace the lining.  All the ground connections and potentials would of Garcia in their mats and monitoring (Garcia, figs. 1 and 2) would be applied to this new assembly on the bottom


Regarding claim 16, Garcia, Dunlevy, Mueller and Chinafirebrick teach all the limitations of claim 15, as above, and further teach a furnace further comprising at least one bottom lining wear detector connected to the bottom lining wear detection circuit for each one of the at least one electrically conductive bottom mesh or wire 20assemblage detecting a change in the bottom lining level of the bottom lining DC leakage current (this is what this combination is built to detect, Garcia, column 4 lines 33-35, detect leakage current and “activate failsafe”; Garcia, column 4 lines 48-49, sensitive to detected ground potentials; column 4 line 30; column 4 lines 56, for detecting “lining wear or erosion”; “leakage current rises” until failsafe is tripped)).

Regarding claim 17,  Garcia, Dunlevy, Mueller and Chinafirebrick teach all the limitations of claim 15, as above, but do not further teach a furnace wherein the at least one electrically conductive bottom mesh or wire assemblage comprises a circular electrically conductive mesh or wire assemblage having a radial gap between opposing radial 25ends.  However, once a separate bottom mat is taught (Mueller, ¶0032) to be incorporated into the furnace of Garcia in view of Dunlevy and Mueller to measure the leakage from the bottom in a separate monitoring device (Mueller, ¶0027), it would be obvious to fit the mat/assemblage according to the geometry of the bottom of the furnace, which, in the case of the Garcia, has a round or circular bottom, thus it would be obvious to have the wired mat fit the shape of the bottom of the furnace and lining and be circular.  And while the shape would be according to the shape of the surface set to match, any gaps or configuration, would also conform to shape and spacing, and take into account material and also to ensure that there is not short-circuiting. Thus it would also be obvious to ensure it functions effective, avoiding short-circuits and ensuring effective monitoring, which would require that the circuits not overlap and be spaced, at least nominally spaced from each other.

Regarding claim 18,  Garcia, Dunlevy, Mueller and Chinafirebrick teach all the limitations of claim 15, as above, but do not further teach a furnace wherein the at least one electrically conductive bottom mesh or wire assemblage comprises a circular electrically conductive mesh or wire assemblage having overlapping radial ends separated by a bottom mesh or wire assemblage electrical insulation. However, once a separate bottom mat is taught (Mueller, ¶0032) to be incorporated into the furnace of Garcia in view of Dunlevy and Mueller to measure the leakage from the bottom in a separate monitoring device (Mueller, ¶0027), it would be obvious to fit the mat/assemblage according to the geometry of the bottom of the furnace, which, in the case of the Garcia, has a round or circular bottom, thus it would be obvious to have the wired mat fit the shape of the bottom of the furnace and lining and be circular.  And while the shape would be according to the shape of the surface set to match, any gaps or configuration, would also conform to shape and spacing, and take into account material and also to ensure that there is not short-circuiting. Thus it would also be obvious to ensure it functions effective, avoiding short-circults and ensuring effective monitoring, which would require that the circuits not overlap and short-circuit, thus anything ensuring that no short-circuit occurs, either a space or insulation material separating the circuits, would be obvious.

30	Regarding claim 19,  Garcia, Dunlevy, Mueller and Chinafirebrick teach all the limitations of claim 15, as above, but do not further teach a furnace wherein the at least one bottom lining wear detector comprises a single bottom lining wear detector for all of the bottom lining wear detection circuits for each one of the at least one electrically conductive bottom mesh or wire assemblage, the electric induction furnace with the lining wear detection1946-094CIPDIV - 24 - system further comprising a switching device for switchably connecting the single bottom lining wear detector among all of the bottom lining wear detection circuits.  However, given the teaching of Mueller, already combined, teaching about a bottom detector (Mueller, ¶0032), it would be obvious to have the bottom detector be connected to a switching device (column 4 lines 32-37, actuate; the switch here would be for turning off the power as a failsafe, for instance) for switchably connecting the lining circuits together so that the device may be responsive to changes in the condition of the furnace. (See §112b rejection above)

Regarding claim 20, Garcia, Dunlevy, Mueller and Chinafirebrick teach all the limitations of claim 15, as above, and further teach a furnace wherein the at least one bottom lining wear detector comprises a separate bottom lining wear detector for 5each one of the bottom lining wear detection circuits for each one of the at least one electrically conductive bottom mesh or wire assemblage. (This is precisely the result of the combination in claim 8 above, that with the teachings of Mueller, Garcia would also teach a separate bottom detector that would detect leakage just like the side mats do now, column 4, line 20; see §112b rejection above, not requiring more than one “detection circuit”)


	Please contact examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761